In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-19-00277-CR

HARLAN DEE JONES, Appellant                §    On Appeal from the 213th District Court

                                           §    of Tarrant County (1505824D)

V.                                         §    April 30, 2020

                                           §    Opinion by Justice Womack

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgments. It is ordered that the judgments of the

trial court are affirmed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Dana Womack
                                         Justice Dana Womack